

Exhibit 10.182 
 

--------------------------------------------------------------------------------

 

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.




TWELFTH AMENDMENT TO THE FULL-TIME-TRANSPONDER CAPACITY AGREEMENT (PRE-LAUNCH)




This Twelfth Amendment to the Full-Time Transponder Capacity Agreement
(Pre-Launch) (the “Twelfth Amendment”) is made and entered into as of this 5th
day of November, 2010 by and between INTELSAT CORPORATION, formerly known as
PanAmSat Corporation, a Delaware corporation (“Intelsat”), and GCI COMMUNICATION
CORP., an Alaskan corporation (“Customer”).


RECITALS


WHEREAS, pursuant to that certain Full-Time Transponder Capacity Agreement
(Pre-Launch) dated as of March 31, 2006, as amended (collectively, the
“Agreement”) between Intelsat and Customer, Intelsat is providing Customer with
*** transponders on Galaxy 18; *** transponders on Horizons 1; *** Transponder
on Galaxy 13; and *** Transponder Segment from Horizons 1;


WHEREAS, Customer and Intelsat wish to amend the terms of the Agreement to
increase *** Transponder Capacity by *** Transponder Segment on Galaxy 13 and
*** to *** Transponder on the Galaxy 18 satellite


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of mutual covenants and
agreements hereinafter set forth, the sufficiency and receipt of which is hereby
acknowledged, the parties agree as follows:


1.  
Except as specifically provided herein, all terms and provisions of the
Agreement shall remain in full force and effect.



2.  
Section 1.1, Description of Capacity.  This Section shall be deleted and
replaced with the following:



 
Intelsat agrees to provide to Customer and Customer agrees to accept from
Intelsat, on a full time basis twenty-four (24) hours a day, seven (7) days a
week), in outerspace, for the Capacity Term (as defined here), the Customer’s
Transponder Capacity (defined below) meeting the “Performance Specifications”
set forth in the “Technical Appendix” attached hereto as Appendix B.  For
purposes of this Agreement, the “Customer’s Transponder Capacity” or “Customer’s
Transponders” shall consist of (a) *** transponders (collectively, the “***
Transponders’ and individually, the “*** Transponder”) from that certain U.S.
domestic satellite referred to by Intelsat as “Galaxy 18,” located in
geostationary orbit at 123 degrees West Longitude, (b) *** transponders from the
*** payload of that certain satellite referred to by Intelsat as “Horizons 1” at
127 degrees West Longitude (“*** Transponder”); (c) *** Transponder Capacity
from that certain U.S. domestic satellite referred to by Intelsat as “Horizons
1,” located in geostationary orbit at 127 degrees West Longitude (the “Horizons
1 Transponder Segment”); (d) *** transponders from the *** payload of that
certain satellite referred to by Intelsat as “Galaxy 13” at 127 degrees West
Longitude (the “Galaxy 13 *** Transponder”); (e) *** Transponder (as defined
below) from Galaxy 18 (the “Galaxy 18 *** Transponder”)  meeting the Performance
Specifications set forth in the attached Appendix B-1; and (f) *** Transponder
Segment on Galaxy 13 meeting the Performance Specifications set forth in the
attached Appendix B-2 (the “*** Galaxy 13 Transponder Segment”)which shall ***
to a *** Transponder on Galaxy 18, meeting the Performance Specifications set
forth in the attached Appendix B-3, pursuant to the terms set forth below .



 
For purposes of this Twelfth Amendment, “***” means Intelsat *** Customer *** as
a result of *** transponder *** or ***.



 
For the purposes of this Twelfth Amendment, a *** Transponder is a transponder
that will be *** the Protected Parties of *** Transponders with respect to the
performance of their *** Transponders.  *** Transponders shall be *** the ***
Transponders (or such ***) executed transponder purchase, lease, or use
agreement for such *** Transponders.



 
The transponders on the Satellite and the beams in which these transponders are
grouped are referred to as “Transponder(s)” and the “Beam(s),”
respectively.  Galaxy 18, Galaxy 13 or Horizons 1 or such other satellite as to
which Customer may at the time be using capacity hereunder, as applied in
context herein, is referred to as the “Satellite.”  Intelsat shall not preempt
or interrupt the provision of the Customer’s Transponder Capacity to Customer,
except as specifically permitted under this Agreement.



 
3.
Capacity Term.  The Capacity Term for the Galaxy 18 *** Transponder and the ***
Galaxy 13 Transponder Segment shall commence on *** and continue until ***.



 
4.
Monthly Fee.  The Monthly Fee for the Galaxy 18 *** Transponder shall be US$***
and the Monthly Fee for the *** Galaxy 13 Transponder Segment shall be US$***
per month, each exclusive of *** Protection Fee.



 
5.
*** of *** Galaxy 13 Transponder Segment.  Intelsat shall *** Customer’s service
on the *** Galaxy 13 Transponder Segment to *** transponder on the Galaxy 18
satellite located at 123 degrees East Longitude once such transponder becomes
available (the “*** Capacity”) meeting the Performance Specifications provided
upon notice that the *** Capacity is available.  Intelsat shall provide Customer
with thirty (30) days advance written notice of availability of the ***
Capacity.  Once Customer moves to the *** Capacity, Customer shall have no
further rights to use and no obligation to pay for the Galaxy 13 *** Transponder
Segment and the Capacity Term for the *** Capacity shall be as identified in
Section 3 above.



6.  
Option to Extend.  Customer shall have the option to extend the Capacity Term
for the Galaxy 18 *** Transponder and the *** Galaxy 13 Transponder Segment or
*** Capacity, if so *** during the Capacity Term for *** period to *** by
providing Intelsat with ninety (90) days advance written notice prior to the
expiration of the Capacity Term.



7.  
 Except as specifically set forth in this Amendment, all terms and conditions of
the Agreement remain in full force and effect.



IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Twelfth Amendment as of the day and year above written.




INTELSAT
CORPORATION                                                                           GCI
COMMUNICATION CORP.




By:         /s/Patricia
Casey_______________                                                                           By:  /s/
Jimmy R. Sipes
Name:    __Patricia
Casey_______________                                                                           Name:  Jimmy
R. Sipes
Title:
Senior VP and Deputy General Counsel
Title:  VP Network Services & Chief

 
                                                                                                                                         Engineer








 
 
 

--------------------------------------------------------------------------------

 
